Citation Nr: 0126264	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1943 to December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to service connection for a skin disorder and his 
claim of entitlement to an increased evaluation for service-
connected migraine headaches and anxiety reaction.  In March 
1999 the veteran filed a timely notice of disagreement as to 
all of the issues.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.302 (2001).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In February 2000 the 
veteran perfected his appeal only as to the issue of service 
connection for a skin condition and therefore the issues of 
entitlement to increased evaluations will be discussed no 
further herein.  The issue was properly certified to the 
Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2001).  

The Board recognizes that service connection for a skin 
disorder diagnosed as eczema solare due to sun exposure was 
previously denied in a May 1949 rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that a new diagnosis of a new disorder, which is not 
inextricably intertwined with a previously denied claim, and 
which was not considered at the time of the prior decision, 
constitutes a new claim and requires an initial adjudication 
of such claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(quoting Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
(citing McGraw v. Brown, 7 Vet. App. 138, 142 (1994); Ephraim 
v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996). Although the 
veteran's current appeal is also for a skin disorder as due 
to sun exposure, the current claim involves only skin 
disorders that were neither diagnosed nor addressed in the 
1949 denial.  Therefore, the Board finds that the instant 
appeal constitutes a new claim that is not subject to 
finality.  Id.    

The Board notes that in August 2001, the veteran presented 
for a Travel Board hearing before the undersigned Board 
Member; a transcript of such is of record.  


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the veteran's current skin condition is the result of 
any incident or event of active military service.  


CONCLUSION OF LAW

The veteran has no current skin disability that was either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran reported to 
sick call with frequent complaints of and treatment for 
headaches.  The service medical records show no complaints or 
findings of a skin disorder.  

In June 1947, during a VA examination for recurrent 
tonsillitis and headaches, the veteran reported breaking out 
in a rash when exposed to the sunlight.  Physical examination 
revealed that the veteran had fair skin, which was somewhat 
red in appearance.  The patient was sent outside into the 
sunshine for a couple of hours to observe his alleged skin 
disorder.  He developed sunburn; however, no rash appeared.  

In May 1949 the veteran continued to report becoming 
sunburned easily and developing a rash when exposed to the 
sunlight.  He described a rash made up of small red bumps 
with white heads.  A dermatologist diagnosed eczema solare, 
which was manifested by papular lesions after exposure to the 
sun.  

The RO, in June 1949 deferred making a decision on service 
connection for eczema solare pending receipt of evidence from 
the veteran.  In September 1949 the RO concluded that eczema 
solare was a constitutional/developmental abnormality and not 
a disability under the law and that therefore the veteran was 
not entitled to service connection.  

In May 1950 the veteran presented for a neuropsychiatric VA 
examination at which time it was noted that the veteran had 
eczema solare.  

The veteran was hospitalized from January to March 1964 for 
his service-connected anxiety reaction at which time he 
continued to report having an allergic reaction when exposed 
to the sun.  

In April 1998 the veteran filed a claim seeking service 
connection for a skin disorder, which he indicated he had 
been suffering from for approximately five years.  Treatment 
reports from January 1994 revealed warts on the veteran's 
hand.  In March 1994 he was found to have lesions on both of 
his ears.  He was diagnosed with seborrheic keratosis.  
Outpatient treatment reports from January 1995 indicated that 
the veteran had suspicious lesions on his left hand and 
cheeks.  

The veteran underwent an excision of a basal cell carcinoma 
from his lip in April 1998.  A dermatology clinic note dated 
in May 1998 indicated that the veteran had multiple areas 
treated with cryotherapy.  Physical examination revealed a 
thin keratotic area on the left check.  According to the 
examiner there were numerous areas that had been frozen on 
the veteran's back and flank that were beginning to blister.  
The veteran was diagnosed with actinic keratosis of the 
cheek.  

In a statement dated in July 1998, Dr. P reported treating 
the veteran since 1995.  He stated that he had "frozen more 
actinic keratoses than could possibly be counted."  
According to Dr. P, the veteran had two basal cell carcinomas 
removed in addition to one squamous cell carcinoma, all of 
which were in the head and neck areas.  Dr. P concluded that 
the veteran suffered longstanding affects [sic] of sun 
exposure.  

The RO received correspondence from the veteran in August 
1998, in which he stated that he reported to sick call 
numerous times in service for sunburn and had been 
consistently treated with calamine lotion.  In his 
substantive appeal, received by the RO in February 2000, the 
veteran reported that the American Medical Association (AMA) 
and the American Association of Dermatologists (AAD) had 
concluded that skin disorders such as his were contracted 
prior to age 20 and were caused by severe sunburn.  According 
to the veteran, the AMA and AAD further concluded that the 
condition did not manifest itself until after the age of 60.  

In August 2001 the veteran presented for a Travel Board 
hearing before the undersigned Board Member.  At that time 
the veteran testified that he worked on deck during service 
and continuously suffered from sunburn.  According to his 
testimony, he reported to sick call numerous times and was 
merely given calamine lotion by a corpsman.  He further 
testified that after seeing a doctor in service for treatment 
he was transferred from the deck to storekeeper for his last 
six months of service.  According to the veteran, once he was 
taken off of the deck his sunburn healed.  He stated that 
after service he did not suffer from any skin conditions 
until approximately the late 1980's or early 1990's when he 
began developing little dry itchy spots.  The veteran 
reported that the spots only appeared in exposed areas such 
as his arms, face and neck.  

At the conclusion of the Travel Board hearing, the 
undersigned Board Member agreed to leave the record open for 
30 days to allow the veteran an opportunity to submit a copy 
of the AMA and AAD study on his particular type of skin 
condition and a statement from his doctor.  A report of 
contact dated in October 2001 indicated that the veteran 
called and stated that he was not able to obtain a copy of 
the AMA and AAD study or a statement from his treating 
physician.  

II.  Legal Analysis

A.  Preliminary Matters

At the outset, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  Public Law No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103 (West Supp. 2001)).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).

The changes in law brought about by the new legislation are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case, issued in December 1999 
and June 2001, respectively, has set forth the law and facts 
in a fashion that clearly and adequately informed the veteran 
of the evidence needed to substantiate his claim.  Neither 
the veteran nor his representative has identified any 
additional evidence, needed to adjudicate this claim, which 
has not already been associated with the claims file.  

In this case, the RO obtained VA treatment records and 
private medical records.  The Board recognizes that the duty 
to assist sometimes includes providing a VA examination.  In 
this case, the veteran has not had a contemporaneous VA 
examination pertinent to his currently claimed skin 
disability.  The Secretary shall treat an examination as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2001).  In this case, for the reasons described below, 
the Board finds that the record is sufficient on which to 
provide a decision, and the Board does not find that an 
examination is necessary in this case.  

Accordingly, the Board may proceed to decide this matter 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

B.  Service Connection

The veteran contends that he worked on deck while in service 
and that his current skin condition is the result of exposure 
to the sun during that time.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992); 38 C.F.R. § 3.303(d).

In the present case, the veteran's service medical records do 
not indicate any complaints of, treatment for or diagnoses of 
any skin condition including sunburn.  Thus, there is no 
objective, competent evidence of a skin disability beginning 
during service.  38 C.F.R. § 3.303 (a), (b).  The competent 
evidence of record does not include any such complaint until 
the veteran was afforded a VA examination in June 1947, 
several years after service, when the veteran reported 
suffering from a skin allergy, described as a rash after 
exposure to the sun.  In May 1949 a dermatologist diagnosed 
the veteran with eczema solare.  Neither the 1947 nor the 
1949 reports link the skin complaints/disorder to military 
service.

Since that time, there are other postservice diagnoses:  
Lesions on the veteran's ears were diagnosed as seborrheic 
keratosis in March 1994.  In April 1998 the veteran was 
diagnosed with basosquamous cell carcinoma.  While in his 
statement dated in July 1998, Dr. P opined that the veteran's 
condition was due to the longstanding effects of sun 
exposure, he did not state that such was due to exposure to 
the sun in service.  The undersigned Board Member, in August 
2001, left the record in this case open for 30 days to allow 
the veteran an opportunity to obtain a statement from Dr. P 
that his condition was due to exposure to the sun in service.  
In October 2001 the veteran reported that he was unable to 
obtain any such statement.  Consequently, the Board views the 
statement of Dr. P as too vague so as to constitute competent 
medical evidence to link the claimed skin disability to 
military service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The veteran contends that an AMA and AAD study reported that 
conditions such as his were contracted by age 20 due to sun 
exposure yet did not manifest itself until age 60.  The Board 
notes that, while it is clearly the responsibility of the 
claimant to present evidence in support of his claim, the 
Court has held that VA, when on notice that relevant evidence 
may exist which might be supportive, has a responsibility 
under 38 U.S.C.A. § 5103(a) to let the claimant know what 
evidence is required.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  At his Travel Board hearing in August 2001, it was 
agreed that the record of veteran's claim would remain open 
for an additional 30 days to allow him time to submit a copy 
of the AMA and AAD study; he failed to do so.  A veteran's 
lay opinion, coupled with reliance on medical treatises, is 
insufficient to satisfy the medical nexus requirements 
necessary for an award of service connection.  Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); see also Wallin v. West, 
11 Vet. App. 509, 513 (1998).  Further, although the 
veteran's sincerity in believing that his postservice skin 
disability is related to his time in service is not doubted, 
he, as a lay person, is not able to provide a competent 
medical opinion as to medical diagnosis or causation.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

Inasmuch as there is no competent medical evidence that the 
veteran's current skin condition is the result of exposure to 
the sun while in service, the Board finds that he is not 
entitled to service connection.  


ORDER

Service connection for a skin condition is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

